EXHIBIT 10

 

 

 

 

PURCHASE AND SALE AGREEMENT

 

Between

 

CORPORATE REALTY INCOME FUND I, L.P.
(Seller)

 

and

 

BH & SONS, LLC
(Purchaser)

 

     2630 Corporate Place
Monterey Park, California

 

Dated as of September 21, 2006

 

 

 

 

 

Purchase and Sale Agreement (Kotura-SEC-9-06)

--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

     This Purchase and Sale Agreement (“Agreement”) is made as of September 21,
2006 (the “Effective Date”), by and between CORPORATE REALTY INCOME FUND I,
L.P., a Delaware limited partnership (“Seller”), and BH & SONS, LLC, a
California limited liability company (“Purchaser”).

     A. Seller owns in fee simple a certain parcel of real property located at
2630 Corporate Place, in the City of Monterey Park, County of Los Angeles, State
of California, commonly referred to as the Kotura Building (collectively, as
hereinafter described, “Real Property”).

     B. Subject to the terms and conditions herein, Seller desires to sell and
Purchaser desires to purchase the Real Property together with the other property
described in Section 1.1.

     NOW THEREFORE, in consideration of the mutual covenants contained herein,
Seller and Purchaser agree as follows:

1. PURCHASE AND SALE

     1.1 Property

     Subject to the terms and conditions hereof, Seller hereby agrees to sell,
convey and assign to Purchaser, and Purchaser hereby agrees to purchase and
accept from Seller on the Closing Date (as defined in Section 4.1 below) the
following (collectively, the “Property”):

     (a)      the Real Property, which is legally described on Exhibit A
attached hereto, together with any and all rights, privileges and easements
appurtenant thereto that are owned by Seller, including without limitation all
of Seller’s right, title and interest, if any, in and to all minerals, oil, gas
and other hydrocarbon substances on and under the Real Property;   (b) all
buildings located on the Real Property, and all other improvements and fixtures
located on the Real Property that are owned by Seller, if any, including without
limitation any apparatus, equipment and appliances incorporated therein and used
in connection with the operation and occupancy thereof, such as heating and air
conditioning systems and facilities used to provide any utility service,
ventilation, or other services thereto, but excluding fixtures owned by tenants
(all of which are collectively referred to as the “Improvements”);   (c) all
right, title and interest of Seller in and to any furniture, furnishings,
artwork, decorations and other tangible personal property located on and used in
connection with the Real Property and Improvements, including without limitation
the personal property listed on Schedule 1 (the “Personal Property”);   (d) all
assignable or transferable intangible property, including, but not limited to:
(i) all guaranties and warranties (including guaranties and warranties
pertaining to construction of the Improvements); (ii) all air rights, excess
floor area rights and other development rights relating or appurtenant to the
Real Property or the Improvements; (iii) all rights to obtain utility service in
connection with the Improvements and the Real Property; (iv) all assignable
licenses and other governmental permits and permissions relating to the Real
Property, the Improvements or the operation thereof, including without
limitation the licenses and permits listed on Schedule 2 (the “Permits”); and
(v) all assignable contracts

--------------------------------------------------------------------------------




                and contract rights relating to the Real Property or the
Improvements, including the contracts listed on Schedule 3 (the “Service
Contracts”), which shall survive the Closing (all of the foregoing are
hereinafter collectively referred to as the “Intangible Property”); and   (e)
All right, title and interest of Seller in and to the leases and other occupancy
agreements covering all or any portion of the Real Property or the Improvements
to the extent they are in effect on the date of Closing (collectively the
“Leases”), together with all current rents and other sums due thereunder (the
“Rents”) and any and all security deposits in connection therewith (the
“Security Deposits”). The Leases, in each case together with the current monthly
rent and Security Deposit relative thereto, are set forth on Schedule 4 (the
“Rent Roll”).

2. PURCHASE PRICE

     Purchaser shall pay as the total Purchase Price for the Property (“Purchase
Price”) the amount of Five Million Three Hundred Thousand and No/100ths U.S.
Dollars ($5,300,000.00), which shall be payable as follows:

     2.1 Deposit

     Within three (3) Business Days of the receipt by Purchaser of a fully
executed copy of this Agreement, Purchaser shall cause Fifty Thousand and
No/100ths U.S. Dollars ($50,000.00) (collectively with all interest accrued
thereon, the “Deposit”) to be delivered by wire transfer to Escrow Holder (as
hereinafter defined), to be held by the Escrow Holder in accordance with the
terms and conditions of this Agreement. The Deposit shall be held in an interest
bearing account or instrument, as approved by Purchaser, as an earnest money
deposit and, except as otherwise set forth herein, shall be applied toward the
Purchase Price at Closing. Purchaser will provide Escrow Holder with its
Taxpayer Identification Number and such additional information and documents as
may be required by Escrow Holder.   The Escrow Holder shall be subject to the
following terms and conditions:     

     (a)      The duties and obligations of the Escrow Holder shall be
determined solely by the express provisions of this Agreement and no implied
duties and obligations shall be read into this Agreement against the Escrow
Holder.   (b) The Escrow Holder shall be entitled to rely, and shall not be
subject to any liability in acting in reliance, upon any joint writing furnished
to the Escrow Holder by Purchaser and Seller and shall be entitled to treat as
genuine the document it purports to be, including any such letter, paper or
other document furnished to the Escrow Holder in connection with this Agreement.
  (c) In the event of any disagreement between Purchaser and Seller resulting in
adverse claims and demands being made in connection with or against the funds
held in the escrow created hereby, the Escrow Holder shall refuse to comply with
the claims and demands of either party until such disagreement is finally
resolved, either by Purchaser and Seller, as evidenced by a joint writing
reflective thereof delivered to the Escrow Holder pursuant to subparagraph (b)
above, or by a court of competent jurisdiction (in proceedings which the Escrow
Holder or any other party may initiate, it being understood


2

--------------------------------------------------------------------------------




                and agreed by Purchaser and Seller that the Escrow Holder has
the authority (but no obligation) to initiate such proceedings).   (d) Subject
to the provisions of Section 11.13 below and Seller’s right to retain the
Deposit as liquidated damages pursuant to Section 12 below, in the event of a
termination of this Agreement by either Seller or Purchaser as permitted by the
terms of this Agreement, the Escrow Holder is authorized and directed by Seller
and Purchaser to deliver the Deposit (as hereinafter defined) to the party
hereto entitled to same pursuant to the terms hereof no sooner than the fifth
Business Day and no later than the tenth Business Day following receipt by the
Escrow Holder and the non-terminating party of written notice of termination
delivered in accordance with Section 10 of this Agreement from the terminating
party and receipt of evidence satisfactory to the Escrow Holder that the
non-terminating party has in fact received written notice of such termination in
accordance with Section 10 of this Agreement, unless the non-terminating party
hereto notifies the Escrow Holder that it disputes the right of the other party
to receive the Deposit. In such event, the Escrow Holder shall either continue
to hold the Deposit or interplead the Deposit into a court of competent
jurisdiction until such dispute is resolved, as more specifically provided in
Section 2.1(c) above. All attorney’s fees and costs of the Escrow Holder
incurred in connection with such dispute or interpleader shall be assessed
against the party that is not awarded the Deposit, or if the Deposit is
distributed in part to both parties then in the inverse proportion of such
distribution.

     2.2 Interest

     Except as provided in Section 2.1 above and in other provisions of this
Agreement where Seller shall be entitled to retain the Deposit as liquidated
damages pursuant to Section 12 below, interest on the Deposit shall accrue to
the benefit of Purchaser.

     2.3 Cash at Closing

     The balance of the Purchase Price, plus any other amounts required to be
paid by Purchaser at Closing, and plus or minus any prorations and credits as
provided for in this Agreement, in the form of immediately available U.S. funds,
shall be deposited by Purchaser into escrow with the Escrow Holder, in time to
allow the Closing to occur on the Closing Date (as hereinafter defined) by wire
transfer as more particularly set forth in Section 4.3 below.

3. TITLE; INSPECTION; FINANCING; ESTOPPELS

     3.1 Title Commitment; Survey

     (a)      Concurrently with the receipt by Purchaser of a fully executed
copy of this Agreement, Purchaser shall order from Chicago Title Insurance
Company, Attn: Joyce Strazzulla (“Title Company”) a commitment (the “Title
Commitment”) for an Owner’s Policy of Title Insurance (Form T-1), and a copy of
all recorded documents referred to in the Title Commitment as exceptions to
title to the Property (the “Title Documents”).   (b) Purchaser acknowledges that
prior to the Effective Date, Seller has delivered to Purchaser an ALTA survey of
the Real Property and Improvements made by Psomas and Associates dated March 26,
1992 (the “Existing Survey”). Purchaser shall have the right, at its sole cost
and expense, to obtain a current survey of the Real Property and Improvements or
to update the Existing Survey (the “Survey”) in accordance with the

3

--------------------------------------------------------------------------------




                Minimum Standard Detail Requirements and Classifications for
ALTA/ACSM Land Title Surveys published in 2005.

     3.2 Review of Title

     Purchaser shall have until 5:00 p.m. Pacific Daylight Time on the Out Date
(as defined below) to review the Title Commitment, Title Documents and Survey
(collectively, “Title Evidence”) (the “Title Approval Date”) and render any
objections as to matters of title in writing to Seller. Any matters shown in the
Title Evidence not timely objected to by Purchaser shall be deemed waived and
Purchaser shall be deemed to agree to acquire the Property subject to such
exceptions (collectively, “Permitted Exceptions”) hereunder. Except for Required
Removal Objections (as defined below), which must be removed by Seller, Seller,
in its sole and absolute discretion, may elect to remove or satisfy any such
objections, provided that Seller shall have three (3) Business Days from the
date of receipt of such objections to identify such objections that Seller so
elects to remove or satisfy. Subject to Purchaser’s approval, which may be
granted in Purchaser’s sole and absolute discretion, Seller may cause the Title
Company to issue a title endorsement or “insure over” any objection (each, a
“Seller Endorsement”) and it shall have the same effect as if such objection was
removed or satisfied by Seller. If Seller does not elect to remove, insure over
or satisfy such objections within such time or thereafter delivers written
notice to Purchaser that notwithstanding Seller’s reasonable efforts, such
objections may not be cured, then Purchaser may, by written notice to Seller
within five (5) days after the expiration of such time or the delivery of such
written notice, either (a) terminate this Agreement without any liability on its
part, in which case the Deposit shall be refunded to Purchaser, Purchaser shall
return all documents, including all Due Diligence Documents (as hereinafter
defined in Section 3.6(d)) received from Seller or Seller’s agents, to Seller
and neither party shall have any further rights or obligations hereunder (except
as set forth in Sections 3.5(a) and (e), 3.6(b), 9.1, 11.2 and 11.12 hereof), or
(b) proceed to Closing and take title subject to such objections, in which case
such non-cured objections shall become Permitted Exceptions hereunder. After the
Title Approval Date but prior to the Closing Date, Purchaser shall also have the
right to disapprove in writing any additional item not previously set forth in
the Title Commitment that Title Company intends to show as an exception to title
in the Title Policy. Any such additional item not specifically disapproved in
writing delivered within three (3) Business Days following Purchaser’s receipt
of written notice of such additional item shall be deemed approved. Seller shall
have until Closing to remove or cause Title Company to insure over (subject to
Purchaser’s approval, which may be granted in Purchaser’s sole and absolute
discretion) any such disapproved item at Seller’s own expense. Seller may elect
to (a) extend the Closing until the day after the date upon which Seller is able
to remove or cause Title Company to insure over (subject to Purchaser’s
approval, which may be granted in Purchaser’s sole and absolute discretion) any
such disapproved item (but in no event shall such extension exceed ten (10)
Business Days after the Closing Date), or (b) terminate this Agreement, unless
Purchaser elects to take title subject to such disapproved item, and, if Seller
elects to terminate this Agreement, Purchaser shall return all documents,
including all Due Diligence Documents received from Seller or Seller’s agents,
to Seller and the Deposit shall be returned to Purchaser and, thereupon, neither
Seller nor Purchaser shall have any further obligation hereunder (except as set
forth under Sections 3.5(a) and (e), 3.6(b), 9.1, 11.2 and 11.12 hereof).
Notwithstanding anything in this Agreement to the contrary, and notwithstanding
any approval or consent given by Purchaser hereunder, Seller shall cause all
mortgages and deeds of trust encumbering Seller’s interest in the Real Property,
and all mechanic’s liens filed against the Property relating to work performed
on the Property and contracted for by Seller (collectively “Required Removal
Objections”), to be released and reconveyed from the Real Property, or, with
respect to such mechanic’s liens, otherwise bonded, on or prior to the Closing
and shall cause the Title Company to insure title to the Real Property as vested
in Purchaser without any exception for such matters.

4

--------------------------------------------------------------------------------

     3.3 Vesting of Title

     At Closing, Seller shall convey all of Seller’s right, title and interest
in and to the Real Property and Improvements to Purchaser by grant deed (as
further described in Section 4.2(a)(i) below), subject to the Permitted
Exceptions, and shall convey Seller’s interest in the Personal Property to
Purchaser by bill of sale (as further described in Section 4.2(a)(ii) below).

     3.4 Title Insurance

     At Closing, the Title Company shall issue to Purchaser an extended ALTA
Owner’s Policy of Title Insurance (Form T-1) in the amount of the Purchase Price
insuring that title to the Real Property and Improvements is vested in Purchaser
subject only to the Permitted Exceptions (the “Title Policy”), provided that, if
required by the Title Company, Purchaser shall, at its sole cost and expense,
update the Existing Survey and deliver a copy of same, or the Survey, certified
to the Title Company in a manner that will allow the Title Company to issue any
additional coverage title policy.

     3.5 Inspection Period

     Purchaser shall have until 5:00 p.m. Pacific Daylight Time on the date that
is thirty-two (32) days after the Effective Date (the “Inspection Period”) to
inspect the Property and the Due Diligence Documents, and to perform such other
due diligence with respect to the Property as Purchaser reasonably deems
necessary, subject to the rights of tenants in possession of the Property.
Purchaser may, on or before the expiration of the Inspection Period (the “Out
Date”), in its sole discretion, advise Seller and Escrow Holder, in writing, of
its election to proceed or not to proceed with the purchase of the Property. If
Purchaser, in its sole discretion, decides that it will not proceed with the
purchase of the Property, Purchaser shall on or before the Out Date give notice
to Seller and Escrow Holder that it is terminating this Agreement. If Purchaser
fails to notify Seller and Escrow Holder of its decision on or before the Out
Date, Purchaser shall be deemed to have elected to terminate this Agreement
pursuant to this Section 3.5. Upon any termination, in the absence of a default
by Purchaser, the Deposit shall be refunded to Purchaser, all documents,
including all Due Diligence Documents, received from Seller or Seller’s agents,
shall be returned by Purchaser to Seller, Purchaser shall, at Seller’s request,
at no cost to Seller, without representation or warranty, deliver to Seller true
and correct copies of all third party reports obtained by Purchaser with respect
to the Property, and, subject to Sections 3.5(a) and (e), 3.6(b), 9.1, 11.2 and
11.12 hereof, neither party shall have any further rights or obligations
hereunder. In the event Purchaser notifies Seller of its election to proceed
with the purchase, then this Agreement will not be terminated, the Deposit shall
become non-refundable (subject to the other terms and conditions of this
Agreement) and Seller and Purchaser shall proceed to Closing in accordance with
the terms and conditions hereof and the Inspection Period termination rights
shall be deemed waived by Purchaser. Purchaser shall not undertake any soil
borings, ground water testing or other “Phase II” investigative procedures
without first having obtained the prior written consent of Seller. In connection
with Purchaser’s inspection of the Property, Purchaser agrees that:



     (a)      All inspection fees, engineering fees, or other expenses of any
kind incurred by Purchaser relating to the inspection of the Property will be at
Purchaser’s sole cost and expense;   (b) Purchaser will give Seller reasonable
advance notice of the dates of all inspections and will schedule all tests and
inspections during normal business hours whenever feasible unless otherwise
requested by Seller;

5

--------------------------------------------------------------------------------




     (c)      Seller will have the right to have one or more representatives of
Seller accompany Purchaser and Purchaser’s representatives, agents or designees
while they are on the Property;   (d) Any entry by Purchaser, its
representatives, agents or designees will not unreasonably interfere with
Seller’s use of the Property or with the operations of any tenant;   (e)
Purchaser will restore any damage caused to the Property by Purchaser’s entry on
the Property for inspection purposes at Purchaser’s sole cost and expense if
this transaction does not close; and   (f) In making any inspection hereunder,
Purchaser will treat and will cause any representative of Purchaser to treat all
information obtained by Purchaser pursuant to the terms of this Agreement as
strictly confidential in accordance with Section 11.12 below.

Purchaser shall have the right to further inspect the Property as provided in
Section 3.6(b) hereafter (during normal business hours and upon notice to
Seller), including for the purpose of confirming that the Property is in the
same condition at Closing as existing at the end of the Inspection Period,
reasonable wear and tear excepted; provided, however, that such continuing right
of inspection shall in no way be deemed to extend or resurrect the Inspection
Period or constitute a condition to Closing, subject however, to the other terms
and conditions of this Agreement. For purposes of this Agreement, the term
“Business Day” shall mean a day other than any Saturday, Sunday, or day upon
which national banks in Monterey Park, California, or the Escrow Holder, are not
open for general banking business.

     The covenants of Purchaser contained in this Section 3.5(a) and (e) shall
survive the Closing Date or any earlier termination of this Agreement.

     3.6 Furnishing of Information



     (a)      In furtherance of Purchaser’s rights set forth above, Seller has
furnished, or within one (1) Business Day after the Effective Date will deliver
to Purchaser’s office in California, to the extent in Seller’s possession or
control, copies of the following:   (i)      a current rent roll (the “Rent
Roll”) with respect to the Property attached as Schedule 4, together with copies
of all Leases and amendments and/or modifications currently in effect, together
with a list pertaining to the status of rental payments by tenants under the
Leases and any delinquencies in connection therewith (Seller has advised
Purchaser that the Property is currently leased in its entirety to Kotura,
Inc.);   (ii) copies of the environmental, geology, and all other property
condition reports in Seller’s possession, which are identified on Schedule 5,
and any other environmental study or report of the Property prepared for Seller;
  (iii) copies of the Service Contracts, including any property management
agreement (Seller has previously indicated to Purchaser that there are no
Service Contracts or property management agreement);   (iv) copies of all
warranties relating to the Property or any portion thereof or any of Seller’s
equipment or the building systems therein;

6

--------------------------------------------------------------------------------




         (v)      copies of licenses and permits relating to the Property and
its operations;                  (vi) copies of the originally issued
certificate of occupancy for the Property;   (vii) copies of the current tax
bill for the Property, and documentation concerning any property tax appeals
during the past three years;   (viii) the most recent survey of the Property
(Seller has previously indicated that the Existing Survey is the only survey of
which Seller is aware);   (ix) operating statements regarding operation of the
Property for the previous three (3) years and the year to date income expense
reports relating to the operation of the Property for 2006 to date (Seller has
advised Purchaser that the Property is operated under its Lease by Kotura, Inc.,
and Seller can provide information only relative to taxes, insurance and
association fees);   (x) copies of all utility bills for the past (12) twelve
months of operations paid by Seller (Seller has advised Purchaser that all
utilities are paid by Kotura, Inc. under its Lease);   (xi) copies of any
documentation relating to litigation that is in process;   (xii) all common area
maintenance and/or expense pass through reconciliations for the past three (3)
years, including the current estimates;   (xiii) aging report; and   (xiv) site
plans for the Property.   (b) Seller will allow Purchaser and Purchaser’s agents
reasonable access to the Property during regular business hours to inspect the
Property during the Inspection Period and thereafter until the earlier of any
termination of this Agreement and the Closing Date, subject to Section 3.6(c)
below and the terms of the Leases. Purchaser hereby indemnifies, defends and
holds Seller and the Property harmless from any and all costs, loss, damages or
expenses, of any kind or nature (including, without limitation, mechanics’ liens
and reasonable attorneys’ fees and expenses) directly arising out of or
resulting from or caused by such inspection, investigation, entry and/or other
activities upon the Property by Purchaser, its employees, agents, contractors,
subcontractors, and/or assigns. Notwithstanding anything to the contrary herein,
the indemnity set forth in this Section 3.6(b) shall survive (i) any termination
of this Agreement and (ii) the Closing and shall not be merged therein.   (c)
During any period of entry upon the Property prior to Closing, Purchaser shall
maintain, with insurance companies acceptable to Seller, the following
insurance: Worker’s Compensation Insurance as required by law and Employer’s
Liability Insurance; Comprehensive General Liability or Commercial General
Liability insurance, with limits of not less than One Million Dollars
($1,000,000). Each policy of insurance shall name Seller as an additional
insured. Further, each policy of insurance shall state that such policy is
primary and noncontributing with any insurance carried by Seller. Such policy
shall contain a provision that the naming of the additional insured shall not
negate any right the additional insured would have as a claimant under the
policy if not so named

7

--------------------------------------------------------------------------------




                and shall contain severability of interest and cross-liability
clauses. A certificate, together with any endorsements to the policy required to
evidence the coverage which is to be obtained hereunder, shall be delivered to
Seller prior to the entry onto the Property by Purchaser or its agents. The
certificate shall expressly provide that no less than ten (10) days prior
written notice shall be given Seller in the event of any material alteration to
or cancellation of the coverages evidenced by said certificate. A renewal
certificate for each of the policies required by this Section 3.6(c) shall be
delivered to Seller not less than ten (10) days prior to the expiration date of
the term of such policy. Any policies required by the provisions of this Section
may be made a part of a blanket policy of insurance with a “per project, per
location endorsement” so long as such blanket policy contains all of the
provisions required herein and does not reduce the coverage, impair the rights
of the other party to this Agreement or negate the requirements of this
Agreement.         (d) In addition to the information to be furnished to
Purchaser under Section 3.6(a) above, Seller shall make available to Purchaser
for inspection and copying on site at the Property or at the business office of
Seller or its agents or otherwise, or at Seller’s option deliver to Purchaser,
such documents, materials and information concerning the Property as Seller may
have in its possession or under its control (including without limitation (i)
lease files; (ii) copies of financial statements, if any, for the Property for
the last three (3) years and copies of such historical information in the
possession of Seller or Seller’s agents regarding operating expenses of the
Property; (iii) guaranties, warranties, licenses, governmental permits
(including certificates of occupancy); (iv) relevant, pertinent reports and
agreements in the possession of Seller or Seller’s agents pertaining to the
Property, if any (i.e., engineering reports, environmental reports, development
records and as-built plans and specifications), excluding only (x) materials
that Seller shall have obtained or developed in connection with the potential
sale of the Property, including analyses of the value of the Property, and (y)
materials that are subject to attorney-client privilege or work-product doctrine
(collectively with the information described in Section 3.6(a) above, the “Due
Diligence Documents”). Seller shall reasonably cooperate with Purchaser to
obtain any consents required in connection with an assignment of any of the Due
Diligence Documents. All of the Due Diligence Documents are confidential and
shall not be distributed or disclosed by Purchaser to any person or entity not
associated with Purchaser in accordance with Section 11.12 hereof. Seller agrees
to deliver to Purchaser a copy of any written notices which Seller receives
prior to Closing from any governmental authority pertaining to any violation of
law or ordinance regulating the use of the Property which are received by Seller
prior to the Closing Date and of any notice which Seller receives prior to
Closing from any tenant regarding any default under any Lease. If the
transaction fails to close for any reason whatsoever, Purchaser shall return to
Seller all copies of the Due Diligence Documents which Seller or its agents may
have delivered to Purchaser in accordance with this Section 3.6. THE FURNISHING
OF ANY MATERIALS, DOCUMENTS, REPORTS, OR AGREEMENTS DESCRIBED ABOVE SHALL NOT BE
INTERPRETED IN ANY MANNER AS A REPRESENTATION OR WARRANTY OF ANY TYPE OR KIND BY
SELLER, ANY PARTNER OF SELLER OR AGENT OF SELLER, OR ANY OFFICER, DIRECTOR, OR
EMPLOYEE OF SELLER, OR ITS AGENTS, OR ANY OTHER PARTY RELATED IN ANY WAY TO ANY
OF THE FOREGOING.

8

--------------------------------------------------------------------------------

     3.7 Property Financing

     Purchaser shall have until 5:00 p.m. Pacific Daylight Time on the date that
is forty-five (45) days after the Effective Date (the “Financing Period”) to
obtain a commitment for a loan, to be secured by a first mortgage on the
Property, from a lender of Purchaser’s choice, and in an amount and upon terms
and conditions acceptable to Purchaser in its sole discretion (the “Property
Loan”). Purchaser shall promptly make application for, and diligently pursue the
approval of, the Property Loan. Seller shall reasonably cooperate with
Purchaser, and Purchaser’s lender and agents, in connection with the loan
application process, including with respect to (i) any due diligence incident to
the Property reasonably required by Seller’s lender, all at no cost or expense
to Seller, and otherwise subject to the terms and conditions provided for in
Section 3.5 and 3.6 above with respect to Seller’s due diligence of the
Property, and (ii) securing certain tenant related information. If, having
applied for the Property Loan, Purchaser is unable to obtain a written
commitment for the Property Loan, or obtains a written commitment for the
Property Loan on terms unacceptable to Purchaser or subject to conditions which
Purchaser is unable to satisfy or which are otherwise unacceptable to Purchaser,
all as determined by Purchaser in its sole discretion, Purchaser may, on or
before the expiration of the Financing Period (the “Loan Approval Date”), in its
sole discretion, advise Seller and Escrow Holder, in writing of its inability to
secure the Property Loan. If Purchaser fails to notify Seller and Escrow Holder
of its inability to obtain the Property Loan on or before the Loan Approval
Date, Purchaser shall be deemed to have secured the Property Loan. In the event
Purchaser notifies Seller of its inability to secure the Property Loan, this
Agreement shall be deemed terminated pursuant to this Section 3.7. Upon any
termination of this Agreement pursuant to this Section 3.7, in the absence of a
default by Purchaser, the Deposit shall be refunded to Purchaser, all documents,
including all Due Diligence Documents, received from Seller or Seller’s agents,
shall be returned by Purchaser to Seller, Purchaser, at Seller’s request and at
no cost to Seller, without representation or warranty, shall deliver to Seller
true and correct copies of all third party reports obtained by Purchaser with
respect to the Property, and, subject to Sections 3.5(a) and (e), 3.6(b), 9.1,
11.2 and 11.12 hereof, neither party shall have any further rights or
obligations hereunder. In the event Seller secures, or is deemed to have
secured, the Property Loan, then this Agreement will not be terminated, the
Deposit shall become non-refundable (subject to the other terms and conditions
of this Agreement) and Seller and Purchaser shall proceed to Closing in
accordance with the terms and conditions hereof, and the Financing Period
termination rights shall be deemed waived by Purchaser.

     3.8 Tenant Estoppel Certificates

     At least five (5) Business Days prior to the Closing, Seller shall deliver
to Purchaser an estoppel certificate (the “Estoppel Certificate”) duly executed
by Kotura, Inc. The Estoppel Certificate shall be in the form required under the
terms of Kotura, Inc.’s Lease, as set forth on Exhibit I attached hereto. Seller
shall not be deemed to be in default of its obligations under this Agreement as
a result of Koturas’s failure to deliver the Estoppel Certificate. Buyer shall
have the right to terminate this Agreement if the Estoppel Certificate
identifies any default or material adverse terms pertaining to Kotura’s Lease
that were not disclosed during the Inspection Period, and such matters cannot be
resolved prior to the Closing Date.

4. CLOSING

     4.1 Closing

     The purchase and sale of the Property (“Closing”) shall occur within the
period expiring fifteen (15) days after the later to occur of the termination of
the Inspection Period or the Financing Period, as applicable, except that if
such day shall not be a Business Day, the Closing shall occur on the next
Business Day thereafter (the “Closing Date”); provided, however, that each of
Seller and Purchaser shall be entitled to one (1) extension of the Closing Date
for a period not to exceed fifteen (15) days upon prior

9

--------------------------------------------------------------------------------

written notice thereof to the other party. Seller and Purchaser agree that this
transaction shall close in escrow through the Title Company, Attn: Irene
Meltzer, which shall serve as escrow holder hereunder (“Escrow Holder”). In this
regard, Seller and Purchaser shall execute Escrow Holder’s standard form general
provisions and such other instructions consistent herewith as Escrow Holder may
require and are reasonably acceptable to Seller and Purchaser; provided,
however, nothing in such general provisions or instructions shall constitute an
amendment to or modification of this Agreement and, in the event of any
conflict, the terms of this Agreement shall prevail. Purchaser and Seller shall
endeavor to conduct a “pre-closing” on the Business Day prior to the Closing
Date with title transfer and payment of the Purchase Price to be completed on
the Closing Date as set forth in Section 4.3 below.

     4.2 Transactions at Closing

     At least one (1) Business Day prior to the Closing Date:



     (a)      Seller shall deliver or cause to be delivered to Escrow Holder the
following documents (collectively, the “Conveyance Documents”) duly executed and
acknowledged where appropriate:   (i)      A grant deed (the “Deed”) conveying
the Real Property and the Improvements, subject to the Permitted Exceptions, in
the form attached hereto as Exhibit E;   (ii) Bill of Sale in the form set forth
on Exhibit B attached hereto, conveying the Personal Property to Purchaser;  
(iii) Two counterparts of the Assignment and Assumption Agreement (the
“Assignment”) in the form set forth on Exhibit C attached hereto, conveying all
interest of Seller as landlord in and to the Leases pertaining to the Real
Property and Improvements as more specifically set forth on Schedule B to the
Assignment and Assumption Agreement; and in and to any equipment leases,
commission agreements and service contracts, as set forth on Schedules C, D and
E, respectively, to the Assignment and Assumption Agreement;   (iv) Certificate
of non-foreign status in the form set forth on Exhibit D attached hereto, to
confirm that Purchaser is not required to withhold part of the Purchase Price
pursuant to Section 1445 of the Internal Revenue Code of 1986, as amended;   (v)
Original executed copies of all Leases; provided, however, that the original
Leases shall be held at the Property for delivery to the Purchaser incident to
the Closing;   (vi) Information required by the Title Company to comply with the
real estate reporting requirements set forth in Section 6045(e) of the Internal
Revenue Code of 1986, as amended;   (vii) Certificate confirming that the
representations and warranties of Seller under this Agreement remain true and
correct in the form attached hereto as Exhibit G;   (viii) Evidence as to the
authority of the person or persons executing documents on behalf of the Seller
reasonably acceptable to Purchaser and the Title Company;

10

--------------------------------------------------------------------------------




               (ix)      The Service Contracts which survive Closing, as
provided in Section 9.5 below, together with such leasing and property files and
records pertaining to day-to-day operation, leasing and maintenance of the
Property, to the extent such files and records are in the possession of Seller
or Seller’s building manager; provided, however, that such documentation shall
be held at the Property for delivery to the Purchaser incident to the Closing,
and provided, further, that proprietary information of Seller not relevant to
the ownership or operation of the Property shall not be included. Until the
earlier to occur of (i) the sale of the Property by Purchaser, or (ii) the
expiration of a period of three (3) years after the Closing, Purchaser shall
allow Seller and its agents and representatives reasonable access without charge
but without cost to Purchaser to all files, records and documents delivered to
Purchaser at the Closing upon reasonable advance notice and at all reasonable
times, to examine and make copies of any and all such files, records and
documents, which right shall survive the Closing;   (x) Affidavits as may be
customarily and reasonably required by the Title Company, in form reasonably
acceptable to Seller;   (xi) Closing Statement acceptable to Seller;   (xii) An
updated Rent Roll in the same form as set forth as Schedule 4, certified by
Seller as correct and complete as of the date of delivery thereof;   (xiii) keys
to all locks on the Real Property and Improvements in Seller’s or Seller’s
building manager’s possession; and   (xiv) Such other documents as may be
reasonably necessary and appropriate to complete the Closing of the transaction
contemplated herein.   (b) Purchaser shall deliver to Escrow Holder the
following:     (i) The Purchase Price as adjusted in Section 2.3 above, and as
further adjusted to reflect the Purchaser’s share of closing costs, and any fees
as more particularly set forth in Section 4.3 below;   (ii) Two counterparts of
a duly executed and acknowledged Assignment (as described in Section 4.2(a)(iii)
above);   (iii) Information required by the Title Company to comply with the
real estate reporting requirements set forth in Section 6045(i) of the Internal
Revenue Code of 1986, as amended;   (iv) Evidence of the authority of the person
or persons executing documents on behalf of Purchaser reasonably acceptable to
Seller and the Title Company;     (v) Certificate confirming that the
representations and warranties of Purchaser under this Agreement remain true and
correct in the form attached hereto as Exhibit H;     (vi) Closing Statement
acceptable to Purchaser;

11

--------------------------------------------------------------------------------




               (vii)      Affidavits as may be customarily and reasonably
required by the Title Company, in form reasonably acceptable to Purchaser; and  
(viii) Such other documents as may be reasonably necessary and appropriate to
complete the Closing of the transaction contemplated herein.   (c) Seller and
Purchaser shall execute a tenant notification letter to all tenants under the
Leases (the “Tenant Notification Letter”) in the form attached hereto as Exhibit
F, and Purchaser shall, within forty-eight (48) hours following the Closing,
cause the Tenant Notification Letter to be delivered to such tenants.

     4.3 Title Transfer and Payment of Purchase Price

     (a)      Purchaser agrees to deliver the cash payment specified in Section
4.2(b)(i) above by wiring the same to the Escrow Holder so that the wire may be
confirmed in time to allow Closing to occur on the Closing Date. In addition,
after all Purchaser’s conditions set forth in Section 7.2 have been satisfied or
waived, Purchaser shall direct the Escrow Holder to deposit or wire the same
into Seller’s designated account(s) upon the recording by the Title Company of
the documents to be executed and delivered by Seller under Sections 4.2(a) above
or upon issuance by the Title Company of, or unconditional agreement by the
Title Company to issue, the Title Policy.        (b)  Upon receipt of all items
specified in Section 4.2 and following the satisfaction or waiver of all
conditions precedent to Closing and upon Title Company issuing or committing to
issue the Title Policy, Escrow Holder shall take the following actions:     (i)
Prorate any and all amounts to be prorated pursuant to Sections 5.1 and 5.2
below;   (ii) Date and cause to be recorded the Deed as of Closing and designate
that the Deed be returned directly to Purchaser after recordation;   (iii) Issue
the Title Policy to Purchaser;   (iv) Deliver the Deposit and the balance of the
Purchase Price to Seller, plus or minus appropriate adjustments;     (v) Credit
Purchaser with the total of any and all tenant security deposits then held by
Seller under the Leases and any and all prorated rents and other items;     (vi)
Deliver properly executed copies of the Closing Statement to Seller and to
Purchaser, which Closing Statement shall have been approved by Seller and
Purchaser prior to Closing;   (vii) Deliver to Seller a copy of the Deed as
recorded and executed originals of all documents delivered by Purchaser to
Escrow Holder pursuant to Section 4.2(b) above;   (viii) Deliver to Purchaser
executed originals of all documents delivered by Seller to Escrow Holder
pursuant to Section 4.2(a) above, other than that set forth in Section 4.2(a)(i)
above; and

 

12

--------------------------------------------------------------------------------




               (ix)      Pay any broker’s commissions as provided herein.

     4.4 Reporting Requirements

     The Escrow Holder shall comply with all applicable federal, state and local
reporting requirements relating to the closing of the transactions contemplated
herein. Without limiting the generality of the foregoing, to the extent the
transactions contemplated by this Agreement involve a real estate transaction
within the purview of Section 6045 of the Internal Revenue Code of 1986, as
amended (the “Internal Revenue Code”), Escrow Holder shall have sole
responsibility to comply with the requirements of Section 6045 of the Internal
Revenue Code (and any similar requirements imposed by state or local law).
Escrow Holder shall hold Purchaser, Seller and their respective counsel free and
harmless from and against any and all liability, claims, demands, damages and
costs, including reasonable attorneys’ fees and other litigation expenses,
arising or resulting from the failure of Escrow Holder to comply with such
reporting requirements.

5. PRORATIONS; CLOSING ITEMS

     5.1 Prorations; Closing Costs



     (a)      The parties shall endeavor to cause the utility and service
providers of Seller to open new accounts with Purchaser effective as of the
Closing Date. If that cannot be accomplished, the amount due on any gas,
electric, water, sewer, or other utility bill, or service contract relating to
the Property shall be prorated between Seller and Purchaser as of the Closing
Date, to the extent such utilities or service contracts are the obligation of
the Seller and not a direct or indirect obligation of a tenant under any of the
Leases. Any utility deposits made by Seller shall be and remain the property of
Seller.   (b) All collected rents and other payments from each tenant under the
Leases, including, but not limited to, base rent, additional rent, percentage
rent (if any), and expense reimbursements, shall be prorated between Seller and
Purchaser as of the Closing Date. The balance remaining from any security
deposits or prepaid rent under the Leases held by Seller shall be credited to
Purchaser (including the balance of estimated tax, insurance and common area
maintenance payments made to Seller by tenants under the Leases net of any
payments by Seller thereon). Purchaser agrees to indemnify and hold harmless
Seller from and against any loss, cost or expense (including, but not limited
to, attorneys’ fees and expenses) resulting from any claim for such deposits or
prepaid rent actually paid or credited to Purchaser. If any rent or other
payments under the Leases are in arrears as of the Closing Date (“Delinquent
Rents”), the amount of any such Delinquent Rents which are collected by
Purchaser shall be promptly paid by Purchaser to Seller after Closing. Purchaser
shall be entitled to deduct from any such payment (i) Purchaser’s reasonable
costs of collection incurred with respect to such Delinquent Rents (including
attorneys’ fees), (ii) rents due for the month in which such payment is received
by Purchaser, and (iii) rents from such tenant attributable to any period after
the Closing that are past due on the date of receipt. Purchaser agrees to
include in its normal invoicing of tenants an appropriate statement seeking
collection of any Delinquent Rents. Seller may make reasonable efforts to
collect Delinquent Rents from and after the Closing Date; provided, however,
that Seller shall not be entitled to pursue any action for eviction of any
tenant from the Property. The provisions of this Section shall survive Closing
and shall not be merged therein.

13

--------------------------------------------------------------------------------


     (c)      All real estate taxes payable in respect of the Property shall be
prorated as of the Closing Date; provided, Seller shall be entitled to recover
any reimbursements from the tenants on account of such taxes for the period
prior to Closing, and Purchaser shall immediately remit to Seller any such
reimbursements received by Purchaser upon receipt thereof. Any real estate taxes
due and payable for any periods subsequent to the Closing shall be the
obligation of Purchaser and any real estate taxes due and payable for any
periods prior to the Closing shall be the obligation of Seller, provided
Purchaser shall cooperate with Seller to obtain any reimbursement from any
tenant in respect of any such taxes. Seller and Purchaser agree to mutually
cooperate with each other in connection with ongoing tax reduction proceedings
relating to prior tax years, if any, and any ongoing or future proceedings
relating to the year in which the Closing occurs, if any, and any refund
resulting therefrom (to the extent not refundable to tenants under the Leases)
shall be prorated between Seller and Purchaser based on the Closing Date, after
deducting therefrom the reasonable out-of-pocket expenses incurred by the
parties. The provisions of the immediately preceding two sentences shall survive
Closing and shall not be merged therein.   (d) Purchaser shall pay for the cost
of recording the Deed (excluding documentary transfer tax); the premium for the
Title Policy in excess of the premium for a standard coverage policy; the cost
of any endorsements (other than Seller Endorsements) and special or extended
coverages of any nature in connection with the Title Policy; any recording fees
with respect to the recordation of the documents relating to Purchaser’s
financing; one-half (1/2) of any escrow and closing fees charged by Escrow
Holder; any surveys or updates prepared by or at the direction of Purchaser; any
taxes payable on the transfer of the Personal Property; and any lender’s title
insurance coverage on account of any other loan obtained by Purchaser. Purchaser
shall pay for all costs relating to any financing obtained by Purchaser in
connection with its purchase of the Property, including any and all costs
incurred by Purchaser in performing any tests and investigations. Seller shall
pay for the premium for a standard coverage title policy in the amount of the
Purchase Price; the cost of the Seller Endorsements (but not the cost of any
endorsements or special or extended coverages other than the Seller
Endorsements); the documentary transfer tax with respect to the recordation of
the Deed; one-half (1/2) of any escrow and closing fees charged by Escrow
Holder; any prepayment or reconveyance fee in connection with any payoff or
release of any existing deed of trust or mortgage; and the recording fees with
respect to documents which Seller elects to place of record in order to cure
title objections raised by Purchaser to the extent Seller elects to cure the
same, as fully described in Section 3.2. Notwithstanding the foregoing,
Purchaser shall pay the Seller’s share of the foregoing costs to the extent
applicable to a Purchase Price greater than $5,000,000. Each party shall pay its
own attorneys’ fees.   5.2  Calculation of Prorations

     For purposes of calculating prorations, Seller shall be deemed to be in
title to the Property, and therefore entitled to the income therefrom and
responsible for the expenses thereof, through the day prior to the Closing Date
and Purchaser shall be deemed to be in title to the Property, and therefore
entitled to the income therefrom and responsible for the expenses thereof, from
and after 12:01 a.m. on the Closing Date. All prorations shall be made on the
basis of the actual number of days of the year and month which have elapsed as
of the Closing Date. All prorations which cannot be ascertained as of the
Closing shall be prorated on the basis of the parties’ reasonable estimate of
such amount. Except as otherwise stated above, if necessary, the amount of
prorations shall be adjusted in cash after Closing, as and when complete and
accurate information becomes available but in any event no later than ninety
(90) days after

14

--------------------------------------------------------------------------------

the Closing Date; provided, however, the ninety (90) day period shall be
extended for a reasonable time for any real property tax reduction or abatement
proceeds, which are to be prorated between Purchaser and Seller pursuant to
Section 5.1(c), and for any period of time which may be required for
reconciliation of tax, insurance, and common area maintenance expenses for the
calendar year in which the Closing Date occurs. Purchaser and Seller each agree
to reasonably cooperate with the other with respect to such final proration.
This provision shall survive Closing and shall not be merged therein.

6. REPRESENTATIONS AND WARRANTIES          6.1 Seller’s Representations and
Warranties     Seller hereby represents and warrants to Purchaser as follows:  
  (a)      Seller’s Entity. Seller is a Delaware limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Seller has qualified as a foreign limited partnership in the state in
which the Property is located, and the execution and performance of this
Agreement will not violate any term of its limited partnership certificate or
agreement, or any judicial decree, statute or regulation by which it may be
bound or affected.     (b) Seller’s Authority. Seller has full power and
authority to enter into this Agreement and to perform all its obligations
hereunder, and has taken all action required by law, its governing instruments,
or otherwise to authorize the execution, delivery and performance of this
Agreement and all the deeds, agreements, certificates, and other documents
contemplated herein, and this Agreement has been duly executed by and is a valid
and binding agreement of Seller, enforceable in accordance with its terms,
except as enforceability may be limited by equitable principles or by the laws
of bankruptcy, insolvency, or other laws affecting creditors’ rights generally.
    (c) No Conflict or Lien. Neither the execution or delivery of this Agreement
nor the consummation of the transactions contemplated herein will conflict with
or result in a breach of any contract, license or undertaking to which Seller is
a party or by which any of its property is bound, or constitute a default
thereunder or, except as contemplated herein, result in the creation of any lien
or encumbrance upon the Property.     (d) No Proceedings. No legal or
administrative proceeding is (i) pending or to the best of Seller’s knowledge
threatened against the Property or (ii) pending or to the best of Seller’s
knowledge threatened against Seller which would materially adversely affect the
Property or Seller’s right to convey the Property to Purchaser as contemplated
in this Agreement. Seller shall have the right to, and shall promptly, update
the representation set forth herein to reflect any proceeding that first becomes
pending after the Effective Date, or of which Seller first acquires knowledge
after the Effective Date.     (e)     Leases; Service Contracts. Seller has
delivered to Purchaser a correct and complete copy of each of the Leases and
Service Contracts and any amendments thereto (Seller has advised Purchaser that
Kotura, Inc. is the only tenant in the building and that there are no Service
Contracts). The information regarding the Leases contained on the Rent Roll
attached as Schedule 4, which identifies all tenants of the Property as of the
Effective Date, is correct and complete as of the date of this Agreement. Except
as set forth on Schedule 4, no commissions, tenant improvement costs or
reimbursements for improvements are due or could become due from Seller in
connection with the Leases.

15

--------------------------------------------------------------------------------




       To the knowledge of Seller, each of the Leases and Service Contracts is
in full force and effect, no notice has been given of any cancellation or
surrender thereof, and neither Seller nor the tenant or other party is in
default thereunder.   (f)      Violations. Seller has no knowledge of and has
not received written notice from any governmental body, authority or agency of
any violation of federal, state or local laws, ordinances, codes, rules or
regulations affecting the Property, including any notice with respect to any
Hazardous Materials (as hereinafter defined) or of any violation of any
insurance requirements relative to the Property, any matters identified in which
have not been corrected. Seller shall have the right to, and shall promptly,
update the representation set forth herein to reflect any notice of which Seller
first acquires knowledge after the Effective Date.   (g) Condemnation. Seller
has no knowledge of and has received no written notice of any pending or
threatened condemnation proceedings relating to the Property. Seller shall have
the right to, and shall promptly, update the representation set forth herein to
reflect any proceeding that first becomes pending after the Effective Date, or
of which Seller first acquires knowledge after the Effective Date.   (h)
Commissions. Except as set forth on Schedule 4, no leasing commissions are due
and payable with respect to the existing terms of the Leases; provided, however,
that nothing contained in this Section 6.1(h) shall be construed in any way to
modify the obligations with respect to leasing commissions and tenant
improvements described in Sections 9.2 and 9.3 hereof.   (i) Service Contracts.
All material Service Contracts affecting the Property are accurately set forth
on Schedule 3 hereto. Except for the Service Contracts and Leases, Seller has
not entered into any contracts, subcontracts or agreements affecting the
Property (including outstanding offers or proposals given by Seller) that will
be binding upon Buyer after the Closing.   (j) Bankruptcy. No petition has been
filed by Seller, nor has Seller received written notice of any petition filed
against Seller, under the Federal Bankruptcy Code or any similar state or
federal Law.

     Except with respect to the warranties set forth in Section 6.1, Seller has
not made any warranty or representation, express or implied, written or oral,
concerning the Property, including without limitation any representations
relating to Hazardous Materials (as defined in Section 6.3(c) below).

     All representations and warranties of Seller contained herein are intended
to and shall remain true and correct as of the Closing and shall survive the
delivery of the Deed for a period of six (6) months after Closing and shall
thereafter expire unless a claim thereunder has been commenced in compliance
with the next sentence and diligently pursued thereafter. Any claims by
Purchaser with respect to such representations or warranties shall be commenced
by written notice to Seller within six (6) months after closing and shall be
diligently pursued thereafter or shall be deemed waived by Purchaser.
Notwithstanding the foregoing, Purchaser shall have no claim against Seller with
respect to the representations and warranties set forth in this Section 6.1 if
Purchaser had actual knowledge that a representation or warranty was untrue or
inaccurate or incorrect as of the time of Closing and Purchaser nevertheless
chose to proceed with Closing hereunder.

16

--------------------------------------------------------------------------------

     Whenever in this Agreement a representation of Seller is based on the
“Seller’s knowledge” or words of similar import, such reference shall be deemed
to be to the actual knowledge of Robert F. Gossett, Jr., without investigation
or inquiry of any kind. There shall be no personal liability to said individual
arising out of said representations or warranties. No knowledge of parties
affiliated with, employed by, or related by agency to Seller shall be imputed to
Seller or to the above-named person.

     Notwithstanding anything to the contrary contained in this Agreement, the
aggregate amount which may be collected by Purchaser pursuant to the
representations and warranties of Seller set forth herein shall not exceed
$100,000, plus any legal fees and costs awarded under Section 11.2.

     6.2  Purchaser’s Representations and Warranties

     Purchaser represents, warrants, and covenants to Seller that:

     (a)       Authority to Execute; Organization. This Agreement constitutes
the valid and binding obligation of Purchaser and is enforceable against
Purchaser in accordance with its terms, except as enforceability may be limited
by equitable principles or by the laws of bankruptcy, insolvency, or other laws
affecting creditors’ rights generally. Purchaser is a corporation validly
organized and in good standing under the laws of the state of its organization,
and the execution of this Agreement, delivery of money and all required
documents, Purchaser’s performance of this Agreement and the transaction
contemplated hereby have been duly authorized by the requisite action on the
part of the Purchaser and Purchaser’s directors, shareholders, partners, members
or trustees.   (b) Recording. Purchaser shall not record this Agreement or a
memorandum hereof at any time.   (c) Litigation. There is no litigation pending
or, to Purchaser’s knowledge, threatened, against Purchaser or any basis
therefore before any court, regulatory authority or administrative agency that
would likely result in any material adverse change in the business or financial
condition of the Purchaser.   (d) Purchaser Experience. Purchaser is experienced
in contracting for and investigating the suitability of real property similar to
the Property for the acquisition thereof for investment purposes and is
represented or has had an opportunity to be represented by counsel in connection
with this transaction. Purchaser has the responsibility under this Agreement to
inspect the Property and the real estate market in sufficient detail to fully
satisfy itself with respect to the environmental conditions and the market
conditions affecting the Property including, without limitation, property
values, interest rates, and similar market factors. Purchaser has reached its
conclusions based upon its own analysis and without relying upon representations
by Seller, its employees, agents or consultants.   (e) Terrorist Organizations.
Purchaser is not acting, directly or indirectly, for or on behalf of any person,
group, entity or nation named by the United States Treasury Department as a
Specifically Designated National and Blocked person, or for or on behalf of any
person, group, entity or nation designated in Presidential Executive Order 13224
as a person who commits, threatens to commit, or supports terrorism; and it is
not engaged in this transaction directly or indirectly on behalf of, or
facilitating this transaction directly or indirectly on behalf of, any such
person, group, entity or nation.  

17

--------------------------------------------------------------------------------



6.3 Purchaser Accepts Property “As Is”

   


(a)       Purchaser Acknowledgment. As of the expiration of the Inspection
Period, Purchaser acknowledges for Purchaser and Purchaser’s successors, heirs
and assignees, (i) that Purchaser has been given full opportunity to inspect and
investigate the Property, all improvements thereon and all aspects relating
thereto, either independently or through agents and experts of Purchaser’s
choosing, (ii) that Purchaser is acquiring the Property based solely upon
Purchaser’s own investigation and inspection thereof and Seller’s
representations and warranties set forth in Section 6.1, and (iii) that the
provisions of this Section 6.3(a) shall survive Closing and shall not be merged
therein. SELLER AND PURCHASER AGREE THAT UPON CLOSING THE PROPERTY SHALL BE SOLD
AND THAT PURCHASER SHALL ACCEPT POSSESSION OF THE PROPERTY ON THE CLOSING DATE
“AS IS, WHERE IS, WITH ALL FAULTS” WITH NO RIGHT OF SET-OFF OR REDUCTION IN THE
PURCHASE PRICE, AND THAT EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF SELLER
SET FORTH IN SECTION 6.1, SUCH SALE SHALL BE WITHOUT REPRESENTATION OR WARRANTY
OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, WARRANTY OF
INCOME POTENTIAL, OPERATING EXPENSES, USES, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, AND SELLER DOES HEREBY DISCLAIM AND RENOUNCE ANY SUCH
REPRESENTATION OR WARRANTY. PURCHASER SPECIFICALLY ACKNOWLEDGES THAT PURCHASER
IS NOT RELYING ON ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER,
EXPRESS OR IMPLIED, FROM SELLER, SELLER’S AGENTS OR BROKERS, AS TO ANY MATTER
CONCERNING THE PROPERTY (EXCEPT FOR THE WARRANTIES SPECIFICALLY SET FORTH IN
SECTION 6.1), INCLUDING WITHOUT LIMITATION: (l) THE CONDITION OR SAFETY OF THE
PROPERTY OR ANY IMPROVEMENTS THEREON, INCLUDING, BUT NOT LIMITED TO, PLUMBING,
SEWER, HEATING AND ELECTRICAL SYSTEMS, ROOFING, AIR CONDITIONING, IF ANY,
FOUNDATIONS, SOIL AND GEOLOGY INCLUDING HAZARDOUS MATERIALS (AS HEREINAFTER
DEFINED), LOT SIZE, OR SUITABILITY OF THE PROPERTY OR ITS IMPROVEMENTS FOR A
PARTICULAR PURPOSE; (2) WHETHER THE APPLIANCES, IF ANY, PLUMBING OR UTILITIES
ARE IN WORKING ORDER; (3) THE HABITABILITY OR SUITABILITY FOR OCCUPANCY OF ANY
STRUCTURE AND THE QUALITY OF ITS CONSTRUCTION; (4) THE FITNESS OF ANY PERSONAL
PROPERTY; OR (5) WHETHER THE IMPROVEMENTS ARE STRUCTURALLY SOUND, IN GOOD
CONDITION, OR IN COMPLIANCE WITH APPLICABLE CITY, COUNTY, STATE OR FEDERAL
STATUTES, CODES OR ORDINANCES, INCLUDING, WITHOUT LIMITATION THE REQUIREMENTS OF
THE AMERICANS WITH DISABILITIES ACT, 42 USCA § 12101 et. seq. SUBJECT ONLY TO
THE WARRANTIES EXPRESSLY SET FORTH IN SECTION 6.1, PURCHASER FURTHER
ACKNOWLEDGES AND AGREES THAT IT IS RELYING SOLELY UPON ITS OWN INSPECTION OF THE
PROPERTY AND NOT UPON ANY REPRESENTATIONS MADE TO IT BY SELLER, ITS OFFICERS,
DIRECTORS, CONTRACTORS, AGENTS OR EMPLOYEES. ANY REPORTS, REPAIRS OR WORK
REQUIRED BY PURCHASER ARE TO BE THE SOLE RESPONSIBILITY OF PURCHASER AND
PURCHASER AGREES THAT THERE IS NO OBLIGATION ON THE PART OF SELLER TO MAKE ANY
CHANGES, ALTERATIONS, OR REPAIR TO THE PROPERTY AND PURCHASER ACKNOWLEDGES THAT,
IN THE EVENT THAT PURCHASER ELECTS TO PROCEED TO CLOSING PRIOR TO

18

--------------------------------------------------------------------------------


  THE EXPIRATION OF THE INSPECTION PERIOD AS PROVIDED IN THIS AGREEMENT,
PURCHASER WILL HAVE COMPLETED ITS DUE DILIGENCE WITH RESPECT TO THE PROPERTY TO
ITS SATISFACTION.     (b)      No Claim for Hazardous Materials. Upon Closing,
Purchaser, for Purchaser and Purchaser’s successors in interest, releases Seller
from, and waives all claims and liability which Purchaser may have against
Seller for, any structural, physical and environmental condition of the
Property, including without limitation the presence, discovery or removal of any
Hazardous Materials in, at, about or under the Property, or for, connected with
or arising out of any and all claims or causes of action based upon the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980
(“CERCLA”), the Superfund Amendments and Reauthorization Act of 1986 (“SARA”),
the Resource Conservation and Recovery Act (“RCRA”), the Toxic Substances
Control Act (the “TSCA”), as such acts may be amended from time to time, or any
other federal or state statutory or regulatory cause of action arising from or
related to Hazardous Materials at, in or under the Property (collectively, the
“Hazardous Waste Laws”). The waiver and release of Purchaser set forth in this
Section 6.3(b) shall survive the Closing Date and shall be enforceable at any
time after the Closing Date.     (c) “Hazardous Materials” Defined. For purposes
of this Agreement, the term “Hazardous Material” shall mean any substance,
chemical, waste or material that is or becomes regulated by any federal, state
or local governmental authority because of its toxicity, infectiousness,
radioactivity, explosiveness, ignitability, corrosiveness or reactivity,
including, without limitation, those substances regulated by the Hazardous Waste
Laws.     (d) No Representations as to Hazardous Materials. Purchaser
acknowledges that Seller has made no representations or warranties whatsoever to
Purchaser regarding the presence or absence of any Hazardous Materials in, at,
or under the Property; provided, however, that Seller and Purchaser acknowledge
that Seller has made certain representations as to no proceedings, notices
received, knowledge or otherwise as more specifically set forth in Sections 6.1
(d), (f) and (g). Purchaser has made such studies and investigations, conducted
such tests and surveys, and engaged such specialists as Purchaser has deemed
appropriate to evaluate fairly the Property and its risks from an environmental
and Hazardous Materials standpoint.   7.   CONDITIONS TO CLOSING     7.1  
Seller’s Conditions

     The obligation of Seller to sell and convey the Property under this
Agreement is subject to the satisfaction of the following conditions precedent
or conditions concurrent (the satisfaction of which may be waived only in
writing by Seller):

          (a)       Delivery of Purchaser’s notice under Section 3.5 of its
election to proceed with the Closing under this Agreement.   (b) Delivery and
execution by Purchaser to Escrow Holder of all monies, items, and other
instruments required to be delivered by Purchaser to Escrow Holder and the
performance by Purchaser of all its obligations under this Agreement;

19

--------------------------------------------------------------------------------





          (c)       Purchaser’s covenants, warranties, and representations set
forth herein shall be true and correct as of the Closing Date; and   (d) There
shall be no uncured default by Purchaser of any of its obligations under this
Agreement.   7.2 Purchaser’s Conditions

         The obligation of Purchaser to acquire the Property under this
Agreement is subject to the satisfaction of the following conditions precedent
or conditions concurrent:

          (a)       Delivery and execution by Seller to Escrow Holder of all
monies, items and other instruments to be delivered by Seller to Escrow Holder
and the performance by Seller of all its obligations under this Agreement,
provided, however, that the original Leases and Service Contracts which survive
Closing, and the leasing and property files and records pertaining to day-to-day
operation, leasing and maintenance of the Property, to the extent same are in
the possession of Seller, shall be held at the Property for delivery to the
Purchaser incident to Closing;   (b) Seller’s covenants, warranties and
representations set forth herein shall be true and correct as of the Closing
Date;   (c) There shall be no uncured default by Seller of any of its
obligations under this Agreement; and   (d) Title Company shall be irrevocably
committed to issue the Title Policy subject to the Permitted Exceptions.   7.3
Failure of Condition   (a) In the event of a failure of any condition contained
in Section 7.1 or 7.2 above which is not the result of a default by either
party, the party for whose benefit the condition existed may either waive the
condition and proceed to Closing or may terminate this Agreement in which event
the Deposit and all documents and funds deposited by Purchaser shall be
immediately returned to Purchaser, all documents deposited by Seller shall be
immediately returned to Seller, and neither party shall have any further rights
or obligations hereunder (except as set forth in Sections 3.5(a) and (e),
3.6(b), 9.1, 11.2 and 11.12);   (b) In the event of a failure of any condition
contained in Section 7.2 above due to a default by Seller, then Purchaser may in
its sole discretion:  

                     (i)       terminate this Agreement in which event the
Deposit and all documents and funds deposited by Purchaser shall be immediately
returned to Purchaser, all documents deposited by Seller shall be immediately
returned to Seller, and upon such termination Seller shall reimburse Purchaser
an amount not to exceed $30,000 for costs and expenses actually incurred by
Purchaser in connection with its due diligence and closing related costs
(including reasonable attorneys’ fees and expenses), which sum shall be paid by
Seller to Purchaser within ten (10) days of presentment by Purchaser of
invoices, receipts and such other documentation reasonably acceptable to Seller
substantiating Purchaser’s claim

20

--------------------------------------------------------------------------------




                     for reimbursement hereunder, and neither party shall have
any further rights or obligations hereunder (except as set forth in Sections
3.5(a) and (e), 3.6(b), 9.1, 11.2 and 11.12);     (ii)       pursue specific
performance of Seller’s obligation to convey the Property to Purchaser in
accordance with the terms of this Agreement; or     (iii)       waive such
default and close the transaction.        (c)      In the event of a failure of
any condition contained in Section 7.1 above due to a default by Purchaser after
the expiration of the Inspection Period, Seller may in its sole discretion:  
(i)       terminate this Agreement and retain as liquidated damages the Deposit,
as described in Article 12, in which event all documents deposited by Purchaser
shall be immediately returned to Purchaser, and all documents deposited by
Seller shall be immediately returned to Seller, copies of all third party
reports obtained by Purchaser shall be delivered to Seller in accordance with
Section 3.5, and neither party shall have any further rights or obligations
hereunder (except as set forth in Sections 3.5(a) and (e), 3.6(b), 9.1, 11.2 and
11.12); or     (ii) waive such default and close the transaction.   (d) Seller
waives any rights it may have to specific performance in the event of a default
by Purchaser with the exclusive remedy of Seller being the right to liquidated
damages more fully described in Section 12 hereof. Purchaser waives any right to
any claim of any nature for damages or otherwise in the event of a default by
Seller and Purchaser acknowledges that its exclusive remedies in the event of a
default by Seller shall be to either terminate this Agreement in accordance with
Section 7.3(b)(i) above, to seek specific performance in accordance with Section
7.3(b)(ii) above, or waive such default and close the transaction in accordance
with Section 7.3(b)(iii) above.  

8.  DAMAGE OR DESTRUCTION OF THE PROPERTY; CONDEMNATION   8.1 Damage or
Destruction of the Property  

     (a)      If, between the Effective Date and the Closing Date, the Property
is Materially Damaged or Destroyed (as hereinafter defined), Purchaser may elect
in writing, within ten (10) Business Days after receipt of notice by Purchaser
from Seller of such damage or destruction (the “Casualty Notice Date”),
accompanied by information regarding the amount and payment of insurance, to
terminate this Agreement or to purchase all of the Property without regard to
such damage or destruction. If Purchaser fails to notify Seller of Purchaser’s
election, Purchaser will be deemed to have elected not to proceed with the
purchase of all of the Property. If Purchaser elects not to proceed, this
Agreement shall terminate in which event the Deposit and all documents and funds
deposited by Purchaser shall be immediately returned to Purchaser, all documents
deposited by Seller shall be immediately returned to Seller, and neither party
shall have any further rights or obligations hereunder (except as set forth in
Sections 3.5(a) and (e), 3.6(b), 9.1, 11.2 and 11.12). In the event that
Purchaser purchases the Property, Seller shall have no obligation to repair any
such damage or destruction, nor shall the Purchase Price be adjusted except as
provided in 8.1(b) below. “Materially Damaged or Destroyed” shall  

21

--------------------------------------------------------------------------------




       mean damage or destruction the repair or replacement of which either
would not be permitted due to the then effective requirements of any applicable
law, ordinance, rule or regulation of any governmental or quasi-governmental
agency having jurisdiction, or, as determined by a licensed general contractor
having at least five (5) years experience in the construction of commercial
office buildings, selected by Seller and reasonably approved by Purchaser, would
exceed Seven Hundred Fifty Thousand Dollars ($750,000) as to any casualty of a
type against which insurance is maintained (a “Major Insured Casualty”) or would
exceed Three Hundred Fifty Thousand Dollars ($350,000) as to any casualty
against which insurance is not maintained (a “Major Uninsured Casualty”). As
used herein, repair or replacement means such repair or replacement to the
Improvements as may be required to restore the Improvements to a condition
having substantially the same design, specifications and equipment of the
Improvements immediately prior to the casualty. If, between the Effective Date
and the Closing Date, the Property sustains damage which is not within the
definition of Materially Damaged or Destroyed , the parties shall proceed to
Closing. If between the Effective Date and the Closing Date, the Property is
Materially Damaged or Destroyed due to a Major Uninsured Casualty, Seller may
elect in writing, within five (5) days after the Casualty Notice Date, to
terminate this Agreement. If Seller fails to notify Purchaser of Seller’s
election, Seller will be deemed to have elected not to proceed with the sale of
all of the Property.        (b)      If Purchaser elects or is required to
purchase the Property despite such damage or destruction, Seller shall assign
its rights to and Purchaser shall be entitled to receive any insurance proceeds
(with any accrued interest thereon) at or after Closing (as the same are
available) and Purchaser shall receive a credit toward the Purchase Price (i)
for the insurance deductible relative to Seller’s insurance on the Property with
respect to an insured casualty, including a Major Insured Casualty, or (ii) for
the cost of repair not covered by insurance with respect to an uninsured
casualty, including a Major Uninsured Casualty. Seller shall reasonably
cooperate with Purchaser to allow Purchaser to collect any available insurance
proceeds. Seller agrees to maintain until the Closing the level of insurance
coverage in effect on the Property as of the Effective Date.   (c) If, as a
result of any casualty, any determination, election or agreement required by the
terms of this Section 8.1 is not made by the scheduled Closing Date, the Closing
Date shall be extended for an appropriate time, not to exceed twenty (20) days,
after such determination, election or agreement.   8.2 Condemnation

     If prior to Closing all or any part of the Property is subject to a
proposed taking by any public authority, Seller shall promptly notify Purchaser
in writing of such proposed taking and Purchaser may terminate this Agreement by
notice to Seller within fifteen (15) days after written notice thereof. If
Purchaser so elects, this Agreement shall terminate in which event the Deposit
and all documents and funds deposited by Purchaser shall be immediately returned
to Purchaser, all documents deposited by Seller shall be immediately returned to
Seller, and neither party shall have any further rights or obligations hereunder
(except as set forth in Sections 3.5(a) and (e), 3.6(b), 9.1, 11.2 and 11.12).
If Purchaser does not so elect to terminate this Agreement, Purchaser shall
accept the Property subject to the taking without a reduction in the Purchase
Price and shall receive at Closing an assignment of all of Seller’s rights to
any condemnation award to the extent that such amount does not exceed the
Purchase Price plus any legal fees and expenses actually expended in obtaining
such award, with any condemnation award in excess of such amount to be divided
equally between Seller and Purchaser. Seller shall reasonably cooperate with
Purchaser to allow Purchaser to collect any such award.

22

--------------------------------------------------------------------------------


9.  COMMISSIONS AND EXPENSES; COVENANTS     9.1 Payment of the Sale Commission

     Purchaser and Seller represent and warrant to each other that no real
estate broker or agent has been authorized to act on either parties’ behalf
except (a) Grubb & Ellis/BRE (“Seller’s Agent”) under a separate commission
agreement between Seller and Seller’s Agent, and (b) Asset Management
Consultant, Inc. (Buyer’s Agent”). Seller will pay or cause to be paid to
Seller’s Agent at Closing, the commission payable under such commission
agreement. Seller will pay Buyer’s Agent through Escrow upon Closing the sum of
$300,000. No commissions will be due if the Closing does not occur. Purchaser
hereby indemnifies Seller and holds Seller harmless from and against any and all
demands or claims which now or hereafter may be asserted against Seller for any
brokerage fees, commissions or similar types of compensation which may be
claimed by any broker which was engaged or which claims to have been engaged by
Purchaser and all expenses and costs in handling or defending any such demand or
claim, including reasonable attorneys’ fees. Seller hereby indemnifies Purchaser
and holds Purchaser harmless from and against any and all demands or claims
which now or hereafter may be asserted against Purchaser for any brokerage fees,
commissions or similar types of compensation which may be claimed by any broker
which was engaged or which claims to have been engaged by Seller and all
expenses and costs in handling or defending any such demand or claim, including
reasonable attorneys’ fees. This provision shall survive (i) any termination of
this Agreement and (ii) the Closing and shall not be merged therein.



     

9.2  Leasing Commissions/Tenant Improvements
    

      (a)       Seller shall pay all leasing commissions or tenant improvement
costs payable under Leases executed prior to the Effective Date except for
commissions and costs payable by reason of any expansion, extension or renewal
of such Leases (but only to the extent such expansions, extensions or renewals
are pursuant to option rights expressly set forth in such Leases as of the
Effective Date, herein called the “Existing Rights”) occurring on or after the
Effective Date, which shall be paid by Seller and Purchaser as hereinafter
provided. A summary of the business terms of any amendment, renewal or expansion
of an existing Lease (unless such renewal or expansion is pursuant to and in
accordance with the terms of any Existing Rights, in which case Seller and
Purchaser agree that any such renewal or expansion shall be effective upon the
valid exercise by a tenant pursuant to the terms of any such Existing Rights) or
of any new Lease which Seller wishes to execute between the Effective Date and
the Closing Date will be submitted to Purchaser prior to execution by Seller.
Purchaser agrees to notify Seller in writing within five (5) Business Days after
its receipt thereof of either its approval or disapproval thereof, including all
leasing commissions, tenant improvement and inducement payments to be incurred
in connection therewith. If Purchaser informs Seller within such five (5)
Business Day period that Purchaser does not approve the amendment, renewal or
expansion of the existing Lease or the new Lease (a “New Lease Agreement”), and
such notice is given after the later to occur of the expiration of the
Inspection Period or the Financing Period, as applicable, then Seller shall not
enter into the proposed New Lease Agreement. If such notice is given prior to
the later to occur of the Out Date or Loan Approval Date, as applicable, Seller
may elect by written notice to the Purchaser prior to the Out Date or the Loan
Approval Date, as applicable, (i) not to enter into the proposed New Lease
Agreement or (ii) to proceed with such New Lease Agreement; provided, however,
that in the event that Seller elects to proceed with such New Lease Agreement
and the parties shall thereafter proceed to Closing, all leasing commissions,
tenant  

23

--------------------------------------------------------------------------------



        improvement costs, inducement payments, attorneys’ fees or other fees
payable incident to the initial tenancy under such New Lease Agreement shall be
paid by Seller. In the event Purchaser fails to notify Seller in writing of its
approval or disapproval of any New Lease Agreement within the five (5) Business
Day period set forth above, Purchaser shall be deemed to have approved such New
Lease Agreement. All leasing commissions and tenant improvement costs,
inducement payments, attorneys’ fees and other fees paid or expenses incurred
with respect to any New Lease Agreement (regarding which Seller has advised
Purchaser in the requisite summary of business terms delivered to Purchaser as
required above) approved or deemed approved by Purchaser as set forth above in
this Section 9.2(a) shall be the obligation of Purchaser and Seller, divided pro
rata based upon an allocation determined by the rental income received by Seller
relative to such New Lease Agreement prior to Closing and the total rental
income projected to be paid during the initial term of such New Lease Agreement.
  (b)       To the extent Seller shall be obligated for any leasing commissions,
tenant improvement costs, inducement payments, attorneys’ fees or other fees
payable in connection with any Lease or New Lease Agreement pursuant to Section
9.2(a) above for which actual payment thereof has not been made by or on behalf
of Seller on or before the Closing, Purchaser shall receive a credit at Closing
for all such unpaid commissions, costs, expenses and fees.   9.3 Lease Expense
Reimbursement and Assumption  

     At Closing, Purchaser shall (i) reimburse Seller for all leasing
commissions, tenant improvement costs, inducement payments, attorneys’ fees and
other fees paid or expenses incurred by Seller under any New Lease Agreement
made on or after the Effective Date, if any, which has been approved or deemed
approved by Purchaser pursuant to Section 9.2, less the pro rata share of all
such costs and expenses otherwise payable by Seller pursuant to the last
sentence of Section 9.2(a) above and (ii) assume all obligations of the landlord
under Leases which either (a) arise after Closing or (b) are continuing
covenants of the landlord which apply after Closing, if any.

     9.4  Maintenance of the Property; Property Personnel

     Between Seller’s execution of this Agreement and the Closing, Seller shall
continue to operate the Property in a manner consistent with the historical
operations of the Property, and shall maintain the Property in its existing
condition and repair, reasonable wear and tear excepted.

     9.5 Service Contracts

     Seller shall not, after the date of this Agreement, enter into any service
contract affecting the Property or any amendment thereof, which shall be an
obligation of Purchaser after Closing, or waive, compromise or settle any rights
of Seller under any Service Contract which shall be assumed by Purchaser upon
Closing, or agree to, or modify, amend, or terminate any Service Contract which
shall be assumed by Purchaser upon Closing, without in each case obtaining
Purchaser’s prior written consent thereto. Seller shall terminate at or before
Closing those existing Service Contracts that Seller is contractually entitled
to terminate without cost and that Purchaser designates to Seller, on or before
the Out Date, as not to survive Closing (Seller has advised Purchaser that there
are no Service Contracts).

24

--------------------------------------------------------------------------------

10. NOTICES

     All notices, requests or demands to a party hereunder shall be in writing
and shall be effective (i) when received by overnight courier service or
facsimile telecommunication (provided that a copy of such notice, request or
demand is deposited into the United States mail within one (1) Business Day of
the facsimile transmission), or (ii) three (3) days after being deposited into
the United States mail (sent certified or registered, return receipt requested),
in each case addressed as follows (or to such other address as Purchaser or
Seller may designate in writing in accordance with this Section 10):

  If to Seller:    Corporate Realty Income Fund I, L.P.  475 Fifth Avenue, 21st
Floor  New York, New York 10017  Attention: Robert F. Gossett, Jr.      With a
copy to:    Arnold & Porter LLP  399 Park Avenue  New York, New York 10022 
Attention: Michael J. Canning, Esq.      If to Purchaser:    BH & Sons, LLC  c/o
Asset Management Consultants, Inc.  15545 Devonshire Street, Suite No. 108 
Mission Hills, CA 91345  Attention: James R. Hopper      With a copy to:     
Davies & Lemmis  5000 N. Parkway Calabasas, Suite 304  Calabasas, California
91302  Attention: M. Randel Davies      If to Escrow Holder:      Chicago Title
Insurance Company  15620 Ventura Boulevard, Suite No. 900  Sherman Oaks, CA
91403    Attention: Irene Meltzer 


25

--------------------------------------------------------------------------------

11. MISCELLANEOUS

     11.1  Time

     Time is of the essence in the performance of each party’s obligations
hereunder.

     11.2  Attorneys’ Fees

     If any legal action, arbitration or other proceeding is commenced to
enforce or interpret any provision of this Agreement, the prevailing party shall
be entitled to an award of its attorneys’ fees and expenses. The phrase
“prevailing party” shall include a party which receives substantially the relief
desired whether by dismissal, summary judgment, judgment or otherwise. This
provision shall survive (i) any termination of this Agreement and (ii) the
Closing and shall not be merged therein.

     11.3  No Waiver

     No waiver by any party of the performance or satisfaction of any covenant
or condition shall be valid unless in writing and shall not be considered to be
a waiver by such party of any other covenant or condition hereunder.

     11.4  Entire Agreement

     This Agreement contains the entire agreement between the parties regarding
the Property and supersedes all prior agreements, whether written or oral,
between the parties regarding the same subject. This Agreement may only be
modified in writing.

     11.5  Survival

     Except for (i) the representations and indemnity obligations of Purchaser
and Seller under this Agreement, (ii) the post-closing obligations of Purchaser
and Seller under this Agreement and (iii) as otherwise specifically provided in
this Agreement, none of the agreements, warranties and representations contained
herein shall survive Closing.

     11.6  Successors

     Subject to Section 11.7, this Agreement shall bind and inure to the benefit
of the parties hereto and to their respective legal representatives, successors
and permitted assigns.

     11.7  Assignment

     Purchaser shall be entitled, without Seller’s prior consent, to assign some
or all of Purchaser’s rights in and to this Agreement to one or more entities
affiliated with Asset Management Consultants, Inc. and/or its investment
partners (a “Permitted Assignee”). Seller’s written consent shall be required
for any other assignment of Purchaser’s rights to a nominee under this
Agreement. Any attempted unpermitted assignment, except with Seller’s prior
written consent, shall be ineffective and shall constitute a default under this
Agreement. Notwithstanding any assignment hereunder, Purchaser shall remain
liable for the obligations of Purchaser under this Agreement. Purchaser
represents, warrants and certifies to Seller that Purchaser has not assigned,
transferred or encumbered or agreed to assign, transfer or encumber, directly or
indirectly, all or any portion of its rights or obligations under this
Agreement. Purchaser shall give written notice of any proposed assignment at
least five (5) Business Days prior to Closing. If there is an assignment
permitted hereunder or if Seller approves such assignment, Seller shall have no
obligation to

26

--------------------------------------------------------------------------------

reissue any surveys, or title commitments previously delivered to Purchaser, nor
shall Seller be responsible for any costs or expenses of any nature associated
with such transfer.

     11.8  Relationship of the Parties

     The parties acknowledge that neither party is an agent for the other party,
and that neither party shall or can bind or enter into agreements for the other
party.

     11.9 Governing Law

     This Agreement and the legal relations between the parties hereto shall be
governed by and construed in accordance with the laws of the State of
California.

     11.10 Possession; Risk of Loss

     Seller shall deliver to Purchaser possession of the Property on the Closing
Date, subject only to the Leases and Permitted Exceptions. All risk of loss or
damage with respect to the Property shall pass from Seller to Purchaser upon
Closing.

     11.11 Review by Counsel

     The parties acknowledge that each party and its counsel have reviewed and
approved this Agreement, and the parties hereby agree that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments or exhibits hereto.

     11.12 Confidentiality

     (a)      Seller and Purchaser hereby covenant and agree that, at all times
after the date of execution hereof and prior to the Closing, unless consented to
in writing by the other party, no press release or other public disclosure
concerning this transaction shall be made, and each party agrees to use best
efforts to prevent disclosure of this transaction, other than (i) to directors
and officers of the parties, limited partners, members and/or shareholders of
Seller, Purchaser or Permitted Assignee, and employees, prospective lenders of
Purchaser or Permitted Assignee, attorneys, accountants, agents and affiliates
of the parties who are involved in the ordinary course of business with this
transaction, all of which shall be instructed to comply with the confidentiality
provisions hereof, or (ii) as required by law or in response to lawful process
or subpoena or other valid or enforceable order of a court of competent
jurisdiction.   (b) Notwithstanding anything to the contrary contained elsewhere
herein, Purchaser hereby acknowledges that all information furnished by Seller
or its agents or representatives to Purchaser or obtained by Purchaser in the
course of Purchaser’s investigation of the Property, or in any way arising from
or relating to any and all studies or entries upon the Property by Purchaser,
its agents or representatives, shall be treated as confidential information and
further, that if any such confidential information is disclosed to unpermitted
third parties prior to the Closing, Seller may suffer damages and irreparable
harm. In connection therewith, Purchaser hereby expressly understands,
acknowledges and agrees (i) that Purchaser will not disclose any of the contents
or information contained in or obtained as a result of any reports or studies
made in connection with Purchaser’s investigation of the Property, in any form
whatsoever (including, but not  

27

--------------------------------------------------------------------------------

                

limited to, any oral information received by Purchaser during the course of
Purchaser’s inspection of the Property), to any party prior to the Closing other
than (a) the Seller, Seller’s employees, agents or representatives, or
Purchaser’s or a Permitted Assignee’s agents, employees, representatives,
attorneys, consultants or potential institutional lenders without the prior
express written consent of Seller (which consent shall not be unreasonably
withheld) or (b) as required by law or in response to lawful process or subpoena
or other valid and enforceable order of a court of competent jurisdiction; (ii)
that in making any disclosure of such information as permitted hereunder,
Purchaser will advise said parties of the confidentiality of such information
and the potential of damage to Seller as a result of any disclosure of such
information by said third party; and (iii) that Seller is relying on Purchaser’s
covenant not to disclose any of the contents or information contained in any
such reports or investigations to unpermitted third parties prior to Closing
(all of which is deemed to be confidential information by the provisions of this
Section). In the event this Agreement is terminated, Purchaser agrees to return
to Seller all information, studies, or reports Purchaser or Purchaser’s agents
have obtained from Seller or Seller’s agents, contractors or representatives
with respect to the Property or the condition of the Property. In the event
either Purchaser or Purchaser’s agents, employees, representatives, attorneys,
consultants or potential institutional lenders cause a breach of Purchaser’s
duty of confidentiality hereunder, Purchaser shall be liable to Seller for
damages and Seller may pursue all of its remedies afforded it under this
Agreement. This provision shall survive (i) any termination of this Agreement
and (ii) the Closing and shall not be merged therein.

     11.13  Termination

     Upon termination of this Agreement for any reason by either party,
Purchaser shall have the obligation to return to Seller all Due Diligence
Documents and copies thereof (including the survey) and any other information or
documentation received by Purchaser from Seller or Seller’s agents with respect
to the Property and shall not disclose to any unpermitted third party the
contents thereof.

     11.14  Waiver of Jury Trial

     THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT
THAT EITHER PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THE PROPERTY, THE
CONVEYANCE DOCUMENTS OR ANY OTHER DOCUMENTS EXECUTED IN CONNECTION HEREWITH, OR
IN RESPECT OF ANY COURSE OF CONDUCT, STATEMENTS (WHETHER ORAL OR WRITTEN), OR
ACTIONS OF EITHER PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR EACH OF THE
PARTIES TO ENTER INTO THIS TRANSACTION.

PURCHASER’S INITIALS: KH   SELLER’S INITIALS: RFG

     11.15  Counterparts

     This Agreement may be executed in one or more counterparts, each of which
will be deemed an original, and the counterparts taken together shall constitute
a single agreement.

28

--------------------------------------------------------------------------------

     11.16  Limitation on Liability

     Purchaser expressly agrees that the obligations and liabilities of Seller
under this Agreement and any document referenced herein shall not constitute
personal obligations of the officers, directors, employees, agents, affiliates,
members, representatives, partners, stockholders or other principals and
representatives of Seller. Notwithstanding anything to the contrary, Seller’s
liability, if any, arising in connection with this Agreement or with the
Property shall, prior to Closing, be limited to the remedies as set forth in
Section 7.3 of this Agreement and, post-Closing, shall be limited in accordance
with Section 6.1 of this Agreement. The limitations of liability contained in
this section shall apply equally and inure to the benefit of Seller’s present
and future officers, directors, affiliates, members, representatives, trustees,
partners, shareholders, agents and employees, and their respective heirs,
successors and assigns.

     11.17  Partial Invalidity

     If any term or provision of this Agreement or the application thereof to
any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each such term and provision
of this Agreement shall be valid and be enforced to the fullest extent permitted
by law.

     11.18  Construction

     Headings at the beginning of each section and subsection are solely for the
convenience of Purchaser and Seller and are not a part of this Agreement and
shall have no effect upon the construction or interpretation of any part hereof.
Whenever required by the context of this Agreement, the singular shall include
the plural and the masculine shall include the feminine, and vice versa. This
Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if Purchaser and Seller had prepared the same. Unless
otherwise indicated, all references to sections and subsections are to this
Agreement. All Exhibits referred to in this Agreement are attached hereto and
incorporated herein by this reference. In the event the stated date for Closing
or the date on which Purchaser or Seller is required to take any action under
the terms of this Agreement is not a Business Day, the action shall be taken on
the next succeeding Business Day thereafter.

12. LIQUIDATED DAMAGES

     IF ESCROW DOES NOT CLOSE DUE TO BREACH OR DEFAULT BY PURCHASER IN ANY OF
ITS OBLIGATIONS UNDER THIS AGREEMENT AFTER THE INSPECTION PERIOD, AND SUCH
BREACH OR DEFAULT IS NOT CURED WITHIN FIVE (5) DAYS AFTER DELIVERY OF NOTICE TO
PURCHASER, THEN SELLER SHALL BE ENTITLED TO TERMINATE THIS AGREEMENT AND RETAIN
THE AMOUNT OF THE DEPOSIT DESCRIBED IN SECTION 2.2 AS LIQUIDATED DAMAGES. SELLER
AND PURCHASER ACKNOWLEDGE THAT SELLER’S DAMAGES WOULD BE DIFFICULT TO DETERMINE,
AND THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF SELLER’S DAMAGES. SELLER AND
PURCHASER SPECIFICALLY FURTHER AGREE AFTER NEGOTIATION THAT THIS SECTION 12 IS
INTENDED TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES DUE SELLER, AND SHALL BE
SELLER’S EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT LAW AND IN EQUITY ARISING
FROM OR RELATED TO A BREACH OR DEFAULT BY PURCHASER OF ITS OBLIGATION TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. THE PROVISIONS OF
THIS SECTION 12 SHALL NOT BE CONSTRUED AS A LIMITATION ON THE OBLIGATIONS OF
PURCHASER UNDER SECTIONS 3.5(a) and (e), 3.6(b),

29

--------------------------------------------------------------------------------

9.1, 11.2 and 11.12 HEREOF. THIS PROVISION IS A MATERIAL INDUCEMENT FOR EACH OF
THE PARTIES TO ENTER INTO THIS TRANSACTION.

PURCHASER’S INITIALS: KH  SELLER’S INITIALS: RFG

13. NO RECORDING

     The provisions hereof shall not constitute a lien on the Property and this
Agreement shall not be placed or suffered to be placed by Purchaser for
recording with the office of the recorder (clerk) for the county in which the
Property is located. Purchaser hereby appoints Seller as Purchaser’s true and
lawful attorney-in-fact, coupled with an interest, for the purposes of the
execution of such documents and doing such acts as shall be necessary to effect
the discharge of the recording of this Agreement if such recording shall have
been accomplished in violation of this Section.

14. EFFECTIVENESS

     This Agreement shall only be effective if a counterpart is signed by both
Seller and Purchaser.

Signatures on following pages

.

30

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.



  SELLER:   CORPORATE REALTY INCOME FUND I, L.P.     By:  /s/ Robert F. Gossett,
Jr.       Robert F. Gossett, Jr.       General Partner     By:  1345 Realty
Corporation,    General Partner          By:  /s/ Robert F. Gossett, Jr.     
Robert F. Gossett, Jr.    President    PURCHASER:         BH & SONS, LLC, a
California limited liability company   By: /s/ Kevin J. Hopper  Name:  Kevin J.
Hopper  Title: Vice President       ESCROW HOLDER:   CHICAGO TITLE INSURANCE
COMPANY     By:         Its:      

31

--------------------------------------------------------------------------------


    TABLE OF CONTENTS      EXHIBIT A             Legal Description of Property 
EXHIBIT B    Bill of Sale  EXHIBIT C    Assignment and Assumption Agreement 
EXHIBIT D    Seller’s Affidavit  EXHIBIT E    Form of Limited Warranty Deed 
EXHIBIT F    Tenant Notification Letter  EXHIBIT G    Form of Seller’s
Recertification of Representations and Warranties  EXHIBIT H    Form of
Purchaser’s Recertification of Representations and Warranties  EXHIBIT I    Form
of Tenant Estoppel Certificate    SCHEDULE  1  Personal Property  SCHEDULE  2 
Permits  SCHEDULE  3  Service and Other Contracts  SCHEDULE  4  Rent Roll 
SCHEDULE  5  Environmental and Property Condition Reports 


--------------------------------------------------------------------------------